ACCEPTED
                                                                                                     03-15-00348-CV
                                                                                                             7693465
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
         TAUBE SUMMERS HARRISON TAYLOR MEINZER BROWN LLP                                        11/5/2015 9:27:25 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                      ATTORNEYS AT LAW

                                 100 CONGRESS AVENUE, 18TH FLOOR
                                       AUSTIN, TEXAS 78701
                                                                               RECEIVED IN
                                     TELEPHONE (512) 472-5997             3rd COURT OF APPEALS
                                        FAX (512) 472-5248                    AUSTIN, TEXAS
                                                                          11/5/2015 9:27:25 AM
                                      November 5, 2015                      JEFFREY D. KYLE
                                                                                  Clerk


Mr. Jeffrey D. Kyle                 By Electronic Filing
Clerk of the Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711

         Re:   Court of Appeals No. 03-15-00348-CV; Trial Comi Cause No. D-1-GN-14-
               004689; Asclepius Panacea, LLC et al. v. QVL Pharmacy #181 GP, LLC et al.

Dear Mr. Kyle:

        Oral argument was held yesterday in the above-captioned case before the panel of
Justices Puryear, Goodwin, and Bourland during which the panel asked for citations to the
Clerk's Record pertaining to the Order Admitting into Evidence Specified Pages from the
Depositions of Gary Chad Collins and Todd Enright and the corresponding deposition pages
admitted thereto. The citation requested is CR 569-584. We ask that you please bring this letter
to the panel's attention at your earliest convenience.




RD/dej

cc via email: Jonah Davis Jackson
              Jennifer B. Poppe
              Thomas S. Leatherbury
              Michael A. Heidler




5714-4\00541244.000